Databases relating to racial and ethnic origin in the EU (debate)
The next item is the debate on:
the oral question to the Commission by Monika Flašíková Beňová, Claude Moraes, Kinga Göncz and Sylvie Guillaume, on behalf of the S&D Group, on databases relating to racial and ethnic origin in the EU - B7-0553/2010),
the oral question to the Commission by Hélène Flautre, Raül Romeva i Rueda and Judith Sargentini, on behalf of the Verts/ALE Group, on databases relating to racial and ethnic origin in the EU - B7-0554/2010),
the oral question to the Commission by Renate Weber, Nathalie Griesbeck, Sophia in 't Veld, Sonia Alfano, Cecilia Wikström, Louis Michel, Sarah Ludford, Gianni Vattimo, Leonidas Donskis, Alexander Alvaro, Niccolò Rinaldi, Ramon Tremosa i Balcells, Metin Kazak and Marielle De Sarnez, on behalf of the ALDE Group, on databases relating to racial and ethnic origin in the EU - B7-0556/2010), and
the oral question to the Commission by Rui Tavares, Cornelia Ernst, Marie-Christine Vergiat, Cornelis de Jong, Nikolaos Chountis, Marisa Matias and Eva-Britt Svensson, on behalf of the GUE/NGL Group, on Roma databases and discrimination - B7-0557/2010).
According to recent media information, the French police are using the MINS database which focuses on Roma and travellers.
Non-governmental organisations have submitted complaints relating to the creation of illegal and secret databases for storing personal information in connection with racial and ethnic origins, and have stated that they are appealing to the relevant authorities. The French authorities, however, deny the existence of such a database. The Minister for Immigration has previously declared that biometric data on the deported Roma may be retained in the OSCAR database and in a new database that is under construction. It is said that even the Netherlands and other countries of the European Union are registering data on ethnic and racial origin. In connection with this, the Council is discussing a draft of the conclusions relating to mobile criminal groups in a very controversial way, and without informing the European Parliament of this initiative.
I would therefore like to ask you, Commissioner, what the Commission is doing, with regard to evidence on the existence of the MINS database in France, to verify such information. If the Commission finds that the database breaches the principle of non-discrimination, what measures will it adopt to correct the situation? Is the Commission considering bringing proceedings against Member States in connection with a breach of law, and with regard to recent developments in other Member States concerning the creation or existence of databases linked to racial or ethnic origin? Will the Commission launch investigations in order to obtain information on such databases and to verify whether they are lawful in relation to the principle of non-discrimination? I would finally also like to ask what the Commission is doing to ensure that Member States do not adopt ethnic profiling in their administrative and criminal law proceedings.
Good evening Madam President, Commissioner. Mrs Reding, you are quite rightly delighted today that France has responded to the European Commission's infringement proceedings at the eleventh hour and has provided a legislative programme for establishing procedural rights as required under the directive on the freedom of movement.
According to your assessment, these promises are genuine and, as a result, the infringement proceedings have been put on ice - as opposed to cancelled. We have taken note of your comments but as Members of the European Parliament, we would also like to be able to monitor these commitments. That means having information about the promises made and the timetable provided by the French authorities. However, let us not forget that you also asked France about individuals who have been escorted to the border and required to leave the country, an enquiry intended to confirm that these administrative procedures were not discriminatory. What has happened to those enquiries? Have you received a response?
Just as the press revealed information about the villainous and discriminatory August circular, information was recently published about a file - a database - which contains personal information including details of ethnic or racial origin. Has this new twist not dented your confidence in the promises made by the French authorities and the accuracy of the information provided?
Mrs Reding, would you not agree that the logical next step is now to tell us the current state of play in the ongoing examination of the documents requested by the Commission, both on the alleged discriminatory practices in France, but also regarding the potential infringement of data protection standards as laid down in Community law?
I think that today's European citizens are entitled to demand a responsible Commission which may publicise its successes but will also be determined in persevering with proceedings against the French authorities. After all, this is what you are doing more generally for all EU Member States which, it is widely recognised, have fallen into bad habits in relation to the Roma.
I should also point out that the CNIL has itself confirmed the existence of four illegal files which contain personal data, in which the subjects are described as Gyppos, Gypsies or Roma.
author. - Madam President, we know the Commissioner is a very determined and courageous person. Commissioner, you will not be easily held back by anyone and you do not usually need nudging. If you want something, you go straight for your goal. I wish you would be as determined in this particular case.
Just this week, you published the Commission communication on the effective implementation of the Charter of Fundamental Rights. The communication states that the Commission will make full use of its powers to ensure that the Member States apply EU law, in full respect of fundamental rights, and that you will not hesitate to initiate infringement procedures.
In the case of France, I wonder why the Commission relies exclusively on the declarations of the government when, as Hélène Flautre has just pointed out, there has been a series of declarations which, with hindsight, turned out to be unreliable. Why does the Commission not start its own investigation? We have asked for this before. You know that a majority in this House is behind you. We know that there is a lot of opposition from the Member States, but we are behind you, Ms Reding.
I should like to refer to the situation in France, the situation in Italy - which seems to be even more serious - and the situation in my own country. First of all, I would like to know whether the existence of these databases can be confirmed. Do we have proof that they exist or do not exist? Do we have a list? In the case of the Netherlands, I know there is a list because the municipalities which created the databases are quite proud of it; they think they have done a very good job. They probably did it with good intentions. If the databases exist, would you take the view that this is legal or illegal? If it is legal, we do not need a debate. If it is illegal, we need to start infringement procedures. It is that simple.
The Commission does not hesitate in other areas. For example, you tackled the opposition head-on when you wanted to sort out mobile phone roaming rates. If there are cartels, then the Commission does not hesitate for a second. In this case, I think that the Commission should act. Ms Reding, this is the time for the EU to prove that it is a community of values and that it will intervene if fundamental rights are being violated. Citizens are watching us.
Like Hélène Flautre, I would like to ask you to come to the Committee on Civil Liberties, Justice and Home Affairs to explain to us what the situation is and what action the Commission intends to take. I too, as a Member of Parliament and as a European citizen, expect to obtain full access to all the correspondence that has taken place with France and possibly other Member States.
Madam President, ladies and gentlemen, I will simply ask the question: what is the situation with regard to anti-discrimination and the equal treatment of Roma in Europe? When we now hear that ethnically motivated databases on the Roma - and I believe these databases as such are prohibited - are being set up by the French Gendarmerie, but also by other countries, and, to a certain extent, for preventative purposes, then that really is the limit. Both in France and in the EU, databases that are primarily used to compile personal data on the racial or ethnic origin of people are quite simply prohibited due to the high risk of them being misused and on account of the risk of discrimination. Only under very particular - purpose-specific - circumstances, which take non-discrimination into consideration, can the collection of data of this nature be carried out at all. The Roma must not be criminalised, and that is the crucial point. Ethnically motivated databases for the purpose of preventing crimes are unlawful. The Roma must not be the subject of the special collection of data on account of their way of life, and we expect the Commission, in other words you, Mrs Reding, to repudiate any form of ethnic or racist data collection and to work hard to ensure that this is indeed stopped in the relevant countries.
Frankly, I ask myself more and more what it is other than talk, talk, talk that actually happens in this Parliament and in the framework of the EU, and what, in practical terms, we have actually managed to do to improve the situation of the Roma in Europe other than talk, talk, talk. If we look at the collection of data, we see that the Roma have become scapegoats and people to push around in many Member States of the EU. They are being deported to Kosovo and, in doing this, France has been contravening EU treaties for months, the principle of anti-discrimination is being violated - and the Commission behaves as if it is satisfied - and I see this rather differently to the previous speaker - with the promise by the French Government to provide the legal basis for transposing the directive on freedom of movement by the beginning of 2011. In the interests of decency, however, it must be said that France has to put a stop to the deportations of Roma, and it is also important for those Roma who have been unjustly deported to have their return to France facilitated.
In connection with the databases, I would like to ask you: what definite information to you have, what initiatives will you take, if these databases actually exist in this way, and will you initiate treaty infringement proceedings in such cases?
Vice-President of the Commission. - Madam President, I believe it is against human rights that we are sitting here so late at night discussing important subjects which we should really discuss during the day and not in the middle of the night when normal human beings should relax at home and go to sleep.
Having said that, there have been many debates, many scandals and many actions in the last weeks, and I think this Parliament should look at what has happened in France and the reaction in the European Commission to what was some kind of a historical event. There has never been, so far, in the history of our European Union, a court case started because of rights.
We have started court cases because of commerce, because of the economy, because of finance, but this is the first time, on the basis of the Treaty of Lisbon and on the basis of the Charter of Fundamental Rights which is included in this Treaty of Lisbon, that the Commission has said enough is enough.
The Commission decided - all 27 Commissioners - on 29 September to start infringement proceedings against France on the basis of non-implementation of those rights of the human being, the rights of the individual citizen.
I do not need to tell you all the pressures which have occurred since that moment, but the Commission said unanimously that it will start court procedures and will put an ultimatum to France. If France has not answered in a positive, acceptable way before 15 October, this court procedure is going to be implemented. That is the normal way we proceed with all Member States.
Now, what has happened? Well, France has given an answer. And this was the first time, it was unique in terms of the way questions are handled, and I believe personally that it was the first moment of the European of the Citizens.
Let historians one day look at that. We are in the middle of the proceedings, we are in the middle of the fight, so we might see it from a different point of view.
Now, objectively, what has France done? France has done exactly what the Commission has asked it to do. Under the 2004 directive, there are material rights, we also call them procedural rights, which exist for the sake of protecting citizens against an unacceptable action by the authorities when they are imprisoned. And these procedural rights have not been implemented in French law. So we said to France: by 15 October, we need to know the ways in which you intend to change French law implementing the 2004 procedural rights and showing us a credible timetable of how you are going to introduce that into French law.
Well, we got it. We got it one hour before the end of the deadline, but we got it. Since 08.00 on Saturday morning, my experts have been looking at the papers and I have come to the conclusion today that all the points on the basis of law which the Commission asked for from France have been answered - though, of course, not yet applied in national French law, because first they have to go to the Senate and then be introduced de facto into French law and applied in real terms.
We decided we are happy with what the French authorities gave us, but we cannot close the case, because these promises, these elements of law, these proposed laws, are not yet implemented. So we have said that we are freezing the case, but are leaving it open. We are leaving it open until the moment the French Government has really applied this legislation de facto in day-to-day proceedings.
That is one thing that I think is some kind of a victory. Think about everything which has happened. Now the French will say there is no problem, there never has been any problem. Well, there was a problem and they are bringing us the law which they are going to change. Let us see if they do it. I believe they are going to do it.
There was a second question and that is how the individuals were treated during the summer period, and whether they had procedural guarantees as individuals, as European citizens, or were discriminated against.
Why did I not start infringement proceedings like those we started on the basis of the laws? Simply because if we want to act, we can only act on the basis of legal evidence. We cannot act just because we have a feeling, because we are persuaded something is wrong. We have to have the legal proof and that is why we have asked the French Government to supply us with the dossiers on the individuals.
Now we have got dossiers on individuals, several piles of them. My experts are analysing those and they have told me they will certainly have supplementary questions to the French Government, and they think they will finish this analysis with answers from the government in four weeks' time.
So, as of today, we have these two cases. This is, I think, a very important fact because I would also like to tell Members very frankly that the implementation of the 2004 directive on free movement is not brilliant. What we are seeing now, because the Commission has been strong, is that all the countries who are not perfect either - not imperfect to the extent of France, but not perfect - are starting to say that they are now going to implement it perfectly.
So something has happened. I think that all Europe has understood that we are not joking any more and that the rights of the individual, of our citizens, and the values of our society must be handled seriously.
That is enough about the French question, because a decision has been taken by the Commission on that matter, but it is not finished and is still an open procedure.
Now to the question on the database allegedly held by the French Gendarmerie and possibly containing ethnic elements. First, the Commission is closely following developments in these matters. We have again been given assurances by the French authorities that everything is all right, but a different system applies here, because there is a French law here on data protection and the handling of data which is checked in accordance with our rules by the French data protection authority CNIL. It is in line with the rules that CNIL has carried out an inspection and made a preliminary public report last week. You have seen CNIL's results. I have read them too. The way it is reported sometimes in the press is not complete, because CNIL has also said, very seriously, that there might not be ethnic elements, but there are certainly databases which have not been authorised by the authorities.
As regards compliance with EU legislation, the information provided has to make sure that the situation is covered by the Data Protection Directive. This might be the case only for immigration-related purposes. For immigration, there are a series of guarantees and safeguards which apply to what we call 'sensitive data'. Sensitive data can only be processed in exceptional cases, in cases of public interest; they are subject to suitable safeguards, and those suitable safeguards have to be provided by the country concerned.
Should the data processing not come under the Data Protection Directive, then the 2008 framework decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters could apply.
There, we still have a problem because this framework directive applies only as from 27 November this year. So, on the basis of this directive, the powers of the Commission are rather limited.
I will answer the very concrete questions which have been asked in addition to the French case. Are there other Member States where we could verify the possible existence of databases containing data on ethnic or racial origins?
Under the Data Protection Directive, the processing of such sensitive data is authorised by way of exception and has to be notified to the national data protection authorities. The data protection authority in France is CNIL. And these exceptions for reasons of substantial public interest also need to be notified to the Commission.
When such notification is made, the national data protection authority and the Commission are in a position to assess if the measures are in line with data protection rules, and here we have the result of the preliminary analysis by CNIL which clearly says that such authorisations have not been asked for. So, we should allow the judicial work in France to be done by the judicial authorities which are not just authorised, but also responsible, for doing this kind of work.
What about the Netherlands? There were several databases where the processing of sensitive data was provided for and was notified by the Netherlands to the Commission in 2005 and 2006. The most controversial database related to criminal activities of youngsters of Caribbean origin. This database has since been deleted.
Recently, one municipality in the Netherlands planned to create an ethnic file, but it cancelled its project in response to the recommendation of the Dutch data protection authority. This shows that the system under the directive - whereby the data protection authorities, the national data protection authorities, are responsible - works.
By the way, I would like to tell Parliament that I am working on the reform of the Data Protection Directive, partly with the aim of reinforcing the independence and the intervention opportunities of the national data protection authorities within a European framework.
That will have to be that for the time being: I have to shorten my speech because there is no interpretation after 24:00, so let us cut it off there.
Madam President, Mrs Reding, ladies and gentlemen, I was delighted to hear today that the College of Commissioners does not intend to pursue the infringement proceedings against France in relation to Directive 2004/38/EC. However, some time ago, in a meeting of the Committee on Civil Liberties, Justice and Home Affairs, I asked you a question on this matter, and I have already told you that France provided all the information in 2006 and 2007, together with the concordance tables for transposition of Directive 2004/38/EC.
Yet now you profess surprise, in 2010, at finding that the procedural rights are not adequate. You never did reply to my question, Mrs Reding, so I would like to have an answer today.
I have one thing to say on the subject of the Mens file. I think that the opposition and others are now beginning to tire of this debate. It is very easy to prove that there is no basis for these allegations. You have the conclusions of the CNIL report submitted to the prime minister. I imagine that you will also have received, as I did, the report from the Director-General of the National Gendarmerie, Mrs Reding. You have mentioned a number of points which you apparently consider unsatisfactory.
You champion human rights, but we should not limit ourselves to defending the rights of minorities. The rights of all humans need to be defended, and we are all entitled to respect. We are also honourable in France and I can guarantee that the Mens file has never existed. Mrs Reding, the CNIL has investigated, looking for various unpleasant keywords such as Gypsies, Gyppos, Roma, and has not found any evidence that the National Gendarmerie holds any such files.
The only criticism that can be levelled at the National Gendarmerie is the failure to declare this database, but the files do not contain genealogical information. It is just that the National Gendarmerie has a number of files which ...
(The President asked the speaker to conclude)
Please allow me to finish my remarks. I am the only speaker from the PPE Group, so I would like the opportunity to speak on behalf of my group.
These files contain information on groups of individuals who have no fixed abode and no home; they do not contain data on ethnicity. So although there has been no statement by the CNIL, I would at least like you to acknowledge that there is no ...
(Exclamation)
Yet it is true and I would like you to acknowledge the fact. I would also like you, Mrs Reding, to put aside your suspicions of the French Government. Your attitude is close to becoming an unhealthy preoccupation.
Madam President, Commissioner, ladies and gentlemen, ethnic profiling is not a new practice in the Member States, but it does appear to have intensified in recent years in the name of counter-terrorism operations, maintaining law and order, and even of combating illegal immigration. Recent revelations about the existence of a database on the Roma and travellers in France have demonstrated how important it is that the Commission should continue its investigations in order to obtain additional information about the existence of these databases but also to establish whether the databases are legal and compatible with the principle of non-discrimination.
Commissioner, I do not entirely share your enthusiasm regarding the answer provided by France a few days ago, but I do understand why you have expressed yourself in these terms.
You tell us that France claims to have plans to transpose the directive on freedom of movement and will provide a timetable. On the question of this much-discussed directive and its transposition, there are two possibilities. Either France has given a purely formal commitment, which would mean that the Commission has not received an answer and has forgotten past history, or, alternatively, France has given a full answer, in which case we would like to know the details. You mentioned a timetable, a timetable for transposition which is in progress. France is currently transposing the directive on freedom of movement as part of the fifth revision of its immigration laws in seven years. I can guarantee that the revision will extend far beyond European principles on freedom of movement. Consequently, I think that you will need to monitor the process very carefully.
Let me conclude by expressing my hope that the Commission will stand firm and uphold the principle of non-discrimination. I hope that you will not allow yourselves to be lulled by amicable agreements or mere promises, even when they are made by the French Government.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, I know that it is very late, but this evening's debate involves a fairly passionate clash of opinions. This morning, despite the very clear explanations which you have just given us, another new French information website has been found which contains a Roma database, illicit of course, which contains detailed and extensive information including surnames, first names, nicknames, parentage, social contacts, car registration numbers and models, and partners' names. Once again, the authorities have claimed that they were not aware of the existence of such files.
At the end of the day, irrespective of whether the information found on this site turns out to be true, there is still an underlying risk of discrimination linked to the existence of these databases in France and various other European countries.
So, Commissioner, in view of your comments and your reputation for strength of purpose, what do you intend to do? What other evidence do we need to provide in order for you to act and react given this failure to uphold the principle of non-discrimination? In other words, and without wishing to be controversial, let us try to uphold the law in France, in the Member States of the Union, and amongst those who make up this half-hearted European democracy.
We have heard about the expulsions in France this summer, the circular issued on the 5 August - which fortunately was later withdrawn - the Mens file, and more. We have listened with great interest to the arguments that you put forward this evening. You have told us today that you are happy with France's promise, made last week, to amend national legislation in line with the European directive dating back to 2004.
Like my fellow Members, I would like to be given access to these documents so that we can share your view and your commitment to reinstating the rule of law. From your comments this afternoon, it sounds almost as though you have capitulated.
To conclude this long debate, let me stress that it has served one purpose; it has shown us the overriding need to address the nub of the problem, by encouraging national efforts and European policies as part of the rule of law on which European democracy is based.
Madam President, Commissioner, when you said your famous phrase, 'enough is enough', many people in this House, but especially in the street, applauded.
This generated a huge degree of expectation for all those of us who still believe in the European project. Finally, someone in the Commission was daring to stand up to a strong Member State on the issue of fundamental rights, which had always been the most important thing in terms of words, but not always in terms of actions.
This surprised us a little, and it was not, shall we say, properly understood that when the proceedings were brought, they would not be brought on the basis of discrimination but only on the basis of free movement. I believe that this was, to some extent, a deficit, but in any case, we continued to applaud your commitment at the time.
Today's decision has therefore left us a little confused, and that does not only apply to us but to all those people who were hoping to see a courageous response in this action on your part. This is particularly the case as we know that the confidence that you have in the French Government has been more than shown to be, at the very least, debatable.
Secondly, this is particularly the case because we know that in the review of the Free Movement Directive, alarmingly, some moves are being made in favour of introducing concepts and redefining the concept of travelling groups, which would, to some extent, allow these groups to be criminalised once again.
I believe that the frustration that some of us are feeling today should not be fuelled even further. We therefore ask you to please allow us to hold on to the hope that you gave us with your 'enough is enough' statement, because here, we still believe that the problem exists and that we need to stand up to the French Government on this issue, along with other governments.
Commissioner, this debate is about fundamental rights such as non-discrimination and free movement. Yet it has also become a debate on the crucial provisions that govern our work in the European institutions. This means knowing whether a Member State is acting in good faith, whether it is providing reliable information to the European institutions, and so on. Moreover, in view of this, it has also become a debate about whether we, the European institutions, are able to ensure that both these principles and provisions are respected, whether we are able to speak clearly, and whether we can be uncompromising in their defence if necessary.
I believe that we already have clear answers as to the question of good faith. There are Member States, particularly France, which have not acted in good faith. They repeatedly deny the existence of documents, copies of which later appear in public. This also occurred during the summer and it is happening now with databases. How can it be claimed that there are no databases when we have published a database called Roms on a French website on the Internet today, with the cities of origin and a variety of information about Roma people, including those from the EU: from Bucharest, Belgrade and Timişoara?
The answer to the other question is also very important. You said that we had an historic moment, Commissioner, and that historians will recognise that the Commission was clear for the first time. I doubt that greatly, Commission, and I am a historian. I have many doubts because even the journalists have doubts. The day after having gone to the Committee on Civil Liberties, Justice and Home Affairs, some newspapers, like the Financial Times, wrote that the Commission will not prosecute France. Other newspapers said that it would. Even today, the news is that the case against France has been suspended or, elsewhere, that it has been dropped.
If the Commission is not speaking clearly - and evidently its words are not understood clearly - I would like to say that it will have a formidable ally in Parliament if it does want to speak clearly. If the Commission hesitates, Parliament will not neglect to pursue this case: it will not be a case that occurred during the summer and simply died. It will continue to be spoken of in this House.
(HU) We can see that the crisis has undermined many European citizens' sense of security. This creates a good breeding ground not only for the development and dissemination of extremism, but also for political manifestations naming particular ethnic groups as threats to security and connecting minorities and migrants with crime. The French Government started to drive out the Roma from France on ethnic grounds, which is unacceptable. We have good reason to assume, as mentioned by several people, that the French Gendarmerie, as well as other European states, have not stopped the collection of ethnic data yet.
If this is proved, we sincerely hope that the Commission will truly act as a guardian of the treaties and the Charter of Fundamental Rights, and will initiate a procedure for breach of commitments. The police plays an important role in maintaining public order, but ethnic profiling cannot be allowed to become part of standard police practice. This undermines the minorities' trust in democratic institutions and can constitute grounds for discrimination. The majority of Roma people live in deep poverty in Europe, and in addition to poverty, they also have to suffer discrimination. While we have ambitious plans to combat poverty in the 2020 strategy, what we often see is a fight against the poor, which we must definitely stop.
(FR) Madam President, Mrs Reding, you have told us today, with some enthusiasm, and I quote, that France's reaction demonstrates that the EU is an effective community of law, or, and again I am quoting, that we now need to work towards practical action and results based on our shared European values. I have a copy of the consolidated treaties and the Charter of Fundamental Rights in my hands, and I hope you will forgive me if I do not entirely share your enthusiasm.
What evidence does the Commission need to take the matter further? What evidence is required to denounce the discriminatory treatment, the expulsions, currently being meted out to the Roma in France and other European countries?
It is true that the Commission has introduced a whole raft of measures to promote Roma integration, notably using the Structural Funds. Yet by pursuing a policy of refusing to face the facts, I wonder whether the Commission has not effectively shot itself in the foot.
(FR) Madam President, Mrs Reding, I have to admit that I, too, feel disappointed this evening. Many of us have taken note of your previous statements and have even supported you. We have now been given to understand that the freedom of movement infringement proceedings have merely been suspended. Yet the subject of today's discussions is discrimination. You want evidence, Mrs Reding, and you have asked the French Government, and the French Government alone, to provide that. You tell us this and have told us this each time that we question you.
I have to say, Commissioner, with all due respect, that I am beginning to wonder whether you care what we have to say. I was in Marseille this weekend where I met with the associations who work with the Roma community. I have been active in this field for many years and I have to say that I was appalled, Commissioner, by what they told me about the situation of the Roma in the Marseille area. Mrs Reding, the Roma in France are afraid, they have gone to ground. They do not dare to leave their makeshift encampments. Their children no longer dare to attend school. The associations are unable to locate them and therefore unable to monitor their social well-being and health. That is what the associations are telling us, Commissioner. That is the current situation of the Roma in France.
The Mens file. Let us drop the subject of the Mens file. The Gendarmerie has announced that it has been deleted. Yet if you read the report by the CNIL carefully, Commissioner, you will see that the inspections carried out by the CNIL referred to ethnic origin. So let us ask for the inspection reports. The CNIL is a reputable body. Ask for the records of all the inspections carried out by the CNIL and ...
(The President cut off the speaker)
(ES) Madam President, Commissioner, on 9 September, Parliament adopted a resolution that triggered a timely and necessary debate. Parliament did its job.
There are those who think that, based on the forceful nature of your subsequent statements - in line with Parliament's demands - and on the explanations that you are giving us tonight, our only conclusion can be disappointment that there are no proceedings against France. It should be pointed out that the debate was not on France, and certainly not against France; it was a debate in favour of fundamental principles of European integration such as the free movement of persons, because Europe does not only mean free movement of goods and capital, but, above all, free movement of Europeans by right and without discrimination, and, of course, without discrimination on ethnic grounds.
This means that if there is still something to investigate regarding ethnic records that have not been fully clarified, it remains the work of the Commission. What should be pointed out, however, is that this work has not been completed, because it also involves Parliament remaining vigilant against the temptation of populism, which looks for scapegoats for the problems of social exclusion rather than solutions or responses.
As well as tackling populism and its temptations, this work also involves working to integrate those who are excluded, those who have been marginalised for a long time, and, of course, the Roma population.
Parliament must sponsor a conference on the integration of the Roma community. Parliament must also say that the work is not yet done; in fact, it has scarcely begun, and we still have a long way to go. This means that even if the proceedings against France are ultimately not brought, this debate will have had a purpose, because it has been shown to be timely and necessary.
(RO) As you are all aware, 2010 was meant to be the European year for combating poverty, social exclusion, discrimination and xenophobia. However, in actual fact, I think that the battle has been lost, at least this year.
The situation regarding fundamental rights within the European Union is becoming increasingly critical rather than improving. Against the background of the economic and financial crisis, governments in a few Member States are increasing the acts of discrimination: deportations and databases based on Roma ethnic criteria are actions which have already been highlighted. As long as the Commission is unable to guarantee the exercise of fundamental rights in the EU, its image as a defender of these rights will suffer. It is a risk which this institution cannot afford to run.
Vice-President Reding, is the Commission also going to look into and investigate the other cases of discrimination reported in Member States? Can the Commission still conclude its investigations, bearing in mind the political pressure it is subject to?
(HU) Ethnic discrimination is clearly prohibited by EU and international law. In spite of this, certain Member States are often suspected of covert discrimination against minorities living in their territories. I do not wish to talk about covert discrimination at this point, but would like to draw your attention to an existing law which openly places an ethnic minority community at a disadvantage. While the new Slovak Government amended the law on national language protection in a good direction, the law still stipulates fines. Therefore, this law is perfectly able to intimidate and keep citizens whose mother tongue is not Slovakian in a situation of uncertainty. In its position on this law, the Venice Commission clearly explained that the law contradicts the European Charter for Regional or Minority Languages and limits the use of the minority language to an unjustified extent. I would like to ask the Commission, the Commissioner and the European Parliament to examine thoroughly and condemn every practice in the territory of the EU that can be used for ethnic or racial discrimination.
(RO) A month ago, the European Parliament expressed its concern about the mass expulsion of citizens of Roma ethnic origin and rejected any correlation between crime and immigration. For its part, Romania has promoted, since 2007, a European Roma inclusion strategy, an idea highlighted even at the European Council meeting in September.
I wish to stress that no satisfactory solution has been reached so far. On the contrary, media reports about the existence of the Mens file in France reignite the debate about respect for the principle of non-discrimination. I believe that the Commission must launch an inquiry in the relevant Member States to ensure that administrative procedures are not resulting from profiles produced according to ethnic criteria.
I wish to end by welcoming the official commitment made last Friday by the French Government to comply with European legislation on the freedom of movement. France and Romania must act together to facilitate Roma social inclusion and obtain the necessary funding.
(DE) Madam President, Commissioner, today's debate demonstrates once again how important the decision made by the European Parliament on 9 September was, in other words that, in our opinion, France - a Member State - was violating fundamental rights in this instance by discriminating against people on account of their ethnicity, and we called on you to take action. You have told us very clearly and with enthusiasm and resolve about everything that you have done up to now, for which you have also received strong support from us. In our opinion, however, you have now taken a step backwards, because the call for treaty infringement proceedings to be initiated on account of there being discrimination on grounds of ethnic origin has just been supported once again by the documents that a few speakers have already mentioned and which have been referred to in French newspapers today. It is perfectly clear that there has been discrimination against the Roma on account of their ethnic origin and it was not only their freedom of movement that was violated. I therefore call once again for action to be taken and for proceedings to be initiated.
(SK) Security services, as an almost natural part of their preventative work, create databases of people who are involved in illegal activities.
The databases are created in accordance with national law, access to the collected data is restricted to authorised persons, and the information gathered can be used only for the purposes of protecting society from criminal activities. I am quite sure that, just like the security services in other countries, the services in France and the Netherlands are interested in security analyses only of that information which they really need for their work. Information on ethnic or racial origin is not normally included in that. Any possible over-zealousness of the security services can surely be investigated and, depending on the results, I imagine, sensitively handled in order for it to be acceptable to the European Union.
(HU) Ladies and gentlemen, the Movement for a Better Hungary (Jobbik) proposed as early as 2006 that it should be possible to indicate a person's ethnicity in the criminal records, so that when applicable, attention can be drawn to Gypsy criminals. We still maintain this position. At that time, the left-liberal media said that Jobbik was an extremist party. Four years on, we see lists drawn up in France in relation to the expulsion of Gypsies. We see that in Holland, they are considered a national security risk, and databases are coming to light there, too. Then we can also see that in Finland, the ethnic origin of Gypsy perpetrators is recorded in detention facilities.
And now let me put a question to one of the rapporteurs here, the Slovakian lady who laughed so loudly about the Hungarian victims. I find it extremely hypocritical that she condemns the data collection on Gypsies, while, as a Slovakian politician, she supports a racist language law that punishes people on ethnic grounds for speaking their mother tongue.
Vice-President of the Commission. - Madam President, in a nutshell, the case against France has not been dropped. It has been postponed because we need to wait for the implementation of law in practice and cannot pass judgment on legal proposals. The legal proposals are acceptable, but they need to be implemented so that we can close the case. The case is, therefore, still open.
Regarding the ethnic databases which the CNIL, the independent French data protection authority, is inspecting in accordance with French law, and, in this case, in accordance with the European directives, we have to rely on the independent national data protection authorities because they are responsible under European law for carrying out the analysis. I think that the French independent data protection authority has shown that it is very capable of doing so.
(FR) Having said all that, I do think it is very important to remind ourselves of the real issues at stake here.
Excluding those in France, there are 10 million Roma in Europe, who make up the largest minority in Europe. I myself come from a country with 500 000 citizens. There are 10 million Roma, so you can appreciate the scale of the issue. The Roma live in most of our Member States in extreme poverty. They face housing, education, health and work problems and to me, the real scandal is that these problems have still not been resolved. So I hope that the current activities will continue - I think that they are to be welcomed because we should not tolerate this kind of discrimination.
The current activities will at least have served as a wake-up call for Member States. I have not forgotten that at the ministerial meeting held in Cordoba in April of this year, only three out of twenty-seven Member States were represented at ministerial level. So, one year on, we will call another ministerial meeting after we have conducted a detailed investigation, in conjunction with the task force, into the situation of the Roma and the question of whether or not European funds are being utilised, so as to establish what is really happening. As I said, we will convene another ministerial meeting, one year on, in order to see exactly what commitments each Member State has made in terms of national strategies for the Roma within the wider European framework.
I hope that the current, rather ugly, situation will at least have served to ensure that the Roma are no longer sidelined when we come to formulate policies for tackling extreme poverty.
If we do not succeed this time round, now that we have an opportunity to do so, the next generation of Members of the European Parliament will find themselves having exactly the same discussions as we have had over the past few weeks. We do not want that to happen, so let us take action now.
The debate is closed.
The creation of ethnic profiles is not a new practice in the Member States, but it has been on the rise in recent years, especially following the terrorist attacks in Madrid and London. However, the only Member State that has been addressing this matter and creating legislation on it is the United Kingdom. Creating profiles within the scope of specific databases can be legal and have legitimate purposes. However, when the criteria used to collect data focus exclusively on race, ethnicity or religion, they should be considered discriminatory, and thus illegal. It is legitimate for the authorities to carry out identity checks and monitoring in their respective territories as a way of safeguarding public order and security, and in order to prevent crime and monitor illegal immigration. However, the physical and ethnic characteristics of individuals should not be seen as an indication that they are criminals or that they are in the country illegally. Each person should be treated individually and there must be another reason, apart from the person's race or ethnicity, for their data to be entered into a database, or for them to be subjected to different treatment from the general public.